United States Court of Appeals
                      For the First Circuit


Nos. 04-1532, 04-1533, 04-1534, 04-1535

          LORENZO MUÑOZ-FRANCO, FRANCISCO SÁNCHEZ-ARÁN,
   ARIEL GUTIÉRREZ-RODRÍGUEZ, and WILFREDO UMPIERRE-HERNÁNDEZ,

                     Defendants, Appellants,

                                v.

                    UNITED STATES OF AMERICA,

                       Plaintiff, Appellee.



                           ERRATA SHEET

     The opinion of this court issued on May 22, 2007 is amended as
follows:

     On page   5, line 20: replace "Not a single house was ever
built on the project" with "The houses were never completed on the
section of the project for which the loan was issued"

     On page 44, lines 5-8: replace "Gutiérrez and Umpierre-
Hernández were also involved in the wrongful use of funds: they
endorsed the checks, accepted the funds, and immediately applied
these funds to pay down their other loans with the bank" with "A
jury also could infer that Gutiérrez and Umpierre-Hernández aided
and abetted Muñoz-Franco and Sánchez-Arán in the transaction:
Umpierre negotiated the transaction involving the sale of
Cerrovista, and the funds were used to pay down loans held by
companies that Gutiérrez owned and supervised"